DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/29/2022 has been entered.
Status of Application
Claims 1-16 are currently pending.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Burrowes et al. (US 2011/0126964) in view of Lee et al. (US 5,714,545) and Hashimoto (US 6,103,808).
Regarding Claim 15, Burrowes teaches a rubberized textile material for forming a belt in vehicle use comprising a textile web (Paragraph 0002) coated with a peroxide cross-linked EAO mixture (Abstract; Paragraph 0011, 0015). 
Burrowes teaches the EAO mixture comprises EPDM (ethylene-alpha-olefin-diene terpolymer), a peroxide cross-linker and mineral oil. (Paragraph 0015-0017). Burrowes does not specifically teach the mineral oil has at least 50% by weight of aromatics and the inclusion of the reactive phenol or the phr of the mineral oil and phenolic resin. 
Lee teaches an EPDM mixture for use in vehicles manufacturing. (Column 1, Lines 1-25). Lee teaches EPDM mixture comprises EPDM, peroxide cross-linker, aromatic mineral oil, and a reactive phenol resin capable of binding to double binds of unsaturated polymers. (Claim 1 of Lee; Column 5, Lines 5-20). Lee teaches using both peroxide cross linker and a reactive phenol resin work synergistically together to improve the physical properties, such as tensile strength, of the resulting rubber composition. (Column 2, Lines 15-20). 
Lee teaches the amount of phenolic resin should be 1 to 5 phr and the mineral oil should 20 to 200 phr. (Claim 1 and 10 of Lee). This total overlaps the claimed range of 5 to 60 phr. Lee teaches the phenolic amount is to avoid discolor the rubber or degrading the fluidity. (Column 4, Lines 22-36) Lee teaches this amount range for mineral oil is suitable in ensuring the composition will not be eluted and allow for adjustment of physical properties of the rubber composition. (Column 5, Lines 14-35). 
Thus, as Lee teaches adding in phenolic resin to peroxide cross linker produces improved synergistic effects, aromatic mineral oil is suitable for adjusting the properties of the resulting rubber and amount of mineral oil and phenolic resin provide improved physical properties to the rubber, it would have been obvious to one with ordinary skill in the art to add these components to the rubber composition of Burrowes. 
Burrowes and Lee do not teach the mineral oil has aromatic content of 50 weight percent or greater. 
Hashimoto teaches using high aromatic oil for use in EPDM rubber compositions, where the aromatic content is 55 to 90wt%. (Abstract; Column 8, Lines 52-55). This overlaps the claimed range of at least 50 wt%. Hashimoto teaches high aromatic oils offer high affinity to the rubber and improve the workability of the rubber, while being cheap. (Column 1 and 2). Thus, it would have been obvious to one with ordinary skill in the art to use the high aromatic oil of Hashimoto due to its cheapness while offering the properties improvements to the rubber composition of Burrowes and Lee. 

Claim 16 is rejected under 35 U.S.C. 103 for being unpatentable over Burrowes, Lee and Hashimoto, as applied in claim 15, in further view of Westwood et al. (US 2008/0188600).
Regarding Claim 16, Burrowes, Lee and Hashimoto teach the claimed rubber mixture but do not specifically teach the claimed Mooney viscosity.
Westwood teaches rubber mixture comprising, EPDM, peroxide cross-linker, mineral oil and phenolic resins. (Claim 1, 2 and 12 of Westwood; Paragraph 0111). Westwood teaches this composition can be used for belts and can have a Mooney Viscosity of ML (1+4) at 125 degrees C of 10 to 100 (Paragraph 0118, 0122). This range reasonably overlaps 20 to 50 measured at 100 degrees C.
Thus, as Westwood teaches a suitable Mooney Viscosity for a EPDM mixture to be used for a belt coating composition, it would have been obvious to one with ordinary skill in the art to set the Mooney viscosity of Burrowes, Lee and Hashimoto to the claimed range.
Allowable Subject Matter
Claims 1-14 are allowed.
Response to Arguments
Applicant’s arguments have been fully considered.
Applicant’s arguments regarding Claims 15 and 16 are unpersuasive, as the claim is directed to a composition. The location of the coating composition does not place a patentable limitation on the claimed composition. Therefore, the rejections of claims 15 and 16 are maintained.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ZHANG whose telephone number is (571)270-0358.  The examiner can normally be reached on Monday through Friday: 8:30am-3:30pm, 9:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANK VINEIS can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Michael Zhang/Primary Examiner, Art Unit 1781